Citation Nr: 0841134	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This appeal comes before the Department of Veterans Appeals 
(VA) Board of Veterans Appeals (Board) from a December 2003 
rating action that denied service connection for bilateral 
knee disability.

The case was remanded by a decision of the Board in August 
2007 for further development of the evidence and for due 
process requirements.  By Board decision dated in April 2008, 
service connection for a left knee disability was denied.  
The issue of entitlement to service connection for a right 
knee disorder was remanded for further development.  The case 
has been returned to the Board for disposition.

However, following review of the record, the case is once 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that he has right knee disability that 
is of service onset for which service connection should be 
granted.  

The service medical records show that the appellant sought 
treatment in January 1967 for complaints of right knee 
locking.  He provided history to the effect that he had had 
problems with the right knee since the knee cap was broken in 
the sixth grade.  He said that the knee had given way twice 
while on Bato detachment, and had locked at a 45-degree angle 
the previous day.  An orthopedic consultation was requested 
whereupon it was reported that the veteran had sustained a 
direct contusion of the right patella at age 12.  He stated 
that he had had no problems with the knee until within the 
past four or five months when he had noticed occasional 
instability and sensations of locking.  Examination disclosed 
slight atrophy of the vastus medialis.  An X-ray was normal.  
There was no evidence of a fracture of the patella.  It was 
felt that the veteran may have had a condition of the patella 
that was a normal variant.  "PRE" was advised.  Post 
service private clinical records show that the veteran was 
treated in 1984 for right knee pain with a diagnosis of 
possible strain of the medial ligaments.  He now has 
degenerative changes of the right knee.

The RO denied service connection for a right knee disorder in 
service on the basis that it resolved during active duty.  
The Board observes in this instance, however, that there is 
good evidence in the service medical records indicating that 
the appellant may have had pre-existing right knee 
disability.  However, it is not shown that presumption of 
soundness on service entrance, as well as whether right knee 
disability clearly and unmistakably pre-existed service and 
was or was not aggravated therein, has ever been addressed 
within the context of this appeal.  The Board therefore finds 
that the issue of service connection for a right knee 
disability is inextricably intertwined with consideration of 
the claim on the basis of aggravation. See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  It must therefore be 
addressed prior to final disposition of the issue on appeal.

Notwithstanding this omission, the record reflects that when 
the case was remanded in April 2008, the Board emphasized 
that the appellant be examined by a physician to include a 
medical opinion as to whether current right knee disability 
was related to service.  It is shown, however, that the 
examination was performed by the same nurse practitioner who 
had evaluated the veteran previously in September 2007.  
Although the Board perceives the examination to be thorough, 
and notes that an opinion was provided, it is found to be 
lacking in that it was not performed by a medical doctor as 
specifically stipulated in the April 2008 remand.  In 
correspondence received in October 2008, the veteran goes 
into lengthy detail as to why he feels he was not afforded an 
adequate VA examination for essentially the reasons indicated 
above. 

It is well established that a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  In Stegall the Court held that 
where the remand orders of the Board are not complied with, 
and the Board proceeds with final disposition of an appeal, 
the Board errs as a matter of law. Id.  In this case, the 
Board finds that the requirements of the April 2008 remand 
were not met, and another remand is now required to address 
the deficiencies. See 38 C.F.R. § 19.9 (2008).

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to service connection 
for right knee disability, to 
include on the basis of 
aggravation.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The veteran should be afforded 
an examination by a VA orthopedist 
to evaluate his right knee and 
provide a medical opinion.  The 
claims folder and a copy of this 
remand should be made available to 
the examiner for review.  All 
indicated tests and studies should 
be performed, including X-rays and 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  A 
comprehensive clinical history 
should be obtained.  Based on 
review of the record and physical 
examination, the examiner should 
provide an opinion as to each of 
the following questions: 1) Did a 
right knee condition clearly and 
unmistakably exist prior to 
service entrance, 2) if so, is it 
as least as likely as not that 
pre-existing right knee disability 
permanently increased in severity 
during service, 3) whether the 
current right knee condition 
represent no more than natural 
progression of any pre-existing 
right knee disease process, 4) 
whether it is at least as likely 
as not that the current right knee 
disorder is directly related to 
service, or 5) whether current 
right knee disability is more 
likely of post service onset and 
unrelated to active duty.  The 
findings and opinions should be 
set forth in detail in a narrative 
report.  

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report pursuant to 38 C.F.R. 
§ 3.655 (2008).  If he fails to 
appear, this should be noted in 
the claims folder.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal, to include 
consideration of presumption of 
soundness and aggravation of a 
pre-existing right knee disorder 
as indicated.  If the benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

